IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. WR-90,832-01


                     EX PARTE KEVIN ANTONIO OWENS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1316170-A IN THE 248TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                              ORDER

       Applicant was convicted of capital murder and sentenced to life imprisonment. The

Fourteenth Court of Appeals affirmed his conviction. Owens v. State, No. 14-14-00109-CR (Tex.

App.—Houston [14th Dist.] del. Apr. 28, 2015). Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

       Applicant raises several claims, including claims of ineffective assistance of trial and

appellate counsel and State misconduct. There is no response from either counsel in the habeas

record or findings from the trial court.
                                                                                                       2

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984). Accordingly, the record should be developed. The trial court is the appropriate

forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial

and appellate counsel to respond to Applicant’s claims. In developing the record, the trial court may

use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall

determine whether Applicant is indigent. If Applicant is indigent and wants to be represented by

counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM .

PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately notify this

Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law regarding Applicant’s

habeas claims, and the trial court may make any other findings and conclusions that it deems

appropriate. The trial court shall make findings of fact and conclusions of law within ninety days

from the date of this order. The district clerk shall then immediately forward to this Court the trial

court’s findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: April 15, 2020

Do not publish